EARLYBIRDCAPITAL, INC. 275 Madison Avenue, Suite 2701 New York, New York 10016 June 24, 2014 VIA EDGAR AND TELECOPY United States Securities and Exchange Commission treet, N.W. Washington, D.C. 20549 RE: Garnero Group Acquisition Company (the "Company") Registration Statement on Form S-1 originally filed May 20, 2014 (File No. 333-196117) ( the "Registration Statement") Ladies and Gentlemen: In accordance with the provisions of Rule 460 under the Securities Act of 1933, the undersigned, as the representative of the underwriters of the proposed offering of securities of the Company, hereby advises that copies of the Preliminary Prospectus dated June 6, 2014 were distributed as follows: 45 to individual investors; 638 to NASD members; and 36 to institutions. The undersigned has been informed by the participating dealers that, in accordance with Rule 15c2-8 under the Securities Exchange Act of 1934, copies of the Preliminary Prospectus dated June 6, 2014 have been distributed to all persons to whom it is expected that confirmations of sale will be sent; and we have likewise so distributed copies to all customers of ours.We have adequate equity to underwrite a “firm commitment” offering. Very truly yours, EarlyBirdCapital, Inc. By: /s/ Steven Levine Name:Steven Levine Title: CEO
